Case 1:16-cv-00375-AJT-JFA Document 261 Filed 02/15/19 Page 1 of 3 PageID# 9020



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF VIRGINIA
                                    ALEXANDRIA DIVISION

 ANAS ELHADY, et al.,                                     )
                                                          )       Case No. 16-cv-00375
         Plaintiffs,                                      )       Hon. Anthony J. Trenga
                                                          )       Hon. Mag. John F. Anderson
                                                          )
 v.                                                       )
                                                          )
 CHARLES H. KABLE, Director of the                        )
 Terrorist Screening Center; in his official              )
 capacity, et al.;                                        )
                                                          )
         Defendants.                                      )
 _______________________________________________________________________________________________________

              PLAINTIFFS’ MOTION TO COMPEL RE: PRIVATE DISSEMINATION

         Pursuant to Fed R. Civ. P 37(a)(3)(B) and E.D. Va. L.R. 37, Plaintiffs hereby move to

 compel additional information regarding the extent of Defendants’ private dissemination of

 TSDB information. Per the January 4, 2019 order of the Court (Dkt. 258), as extended (Dkt.

 260), Defendants were required to provide supplemental information regarding private

 dissemination by February 8, 2019. Defendants’ supplemental response provided on that

 date is deficient.

         Pursuant to Federal Rule of Civil Procedure 26(c)(1), Plaintiffs’ counsel certifies the

 parties have met and conferred in good faith, but have not been able to reach agreement as

 to the requested information. As of February 14, 2019, Defendants’ counsel has indicated

 they oppose the motion, although there are some discrete portions of information

 requested which they are working to see whether they will be able to supplement within

 the next week.
Case 1:16-cv-00375-AJT-JFA Document 261 Filed 02/15/19 Page 2 of 3 PageID# 9021



                                   Respectfully submitted,

                                   COUNCIL ON AMERICAN-ISLAMIC
                                   RELATIONS
                                   BY:     /s/ Gadeir Abbas
                                   LENA F. MASRI (DC 1000019) (pro hac vice)
                                   GADEIR I. ABBAS (VA 81161)*
                                   CAROLYN M. HOMER (DC 1049145) (pro hac vice)
                                   Attorneys for Plaintiffs
                                   453 New Jersey Ave, SE
                                   Washington, DC 20003
                                          Phone: (202) 742-6420

                                   *Gadeir Abbas is licensed in VA, not in D.C. Practice
                                   limited to federal matters.

                                   AKEEL & VALENTINE, PLLC
                                   SHEREEF H. AKEEL (P54345)
                                   888 W. Big Beaver Rd., Ste. 910
                                   Troy, MI 48084
                                   Phone: (248) 269-9595
                                   shereef@akeelvalentine.com

 Dated: February 15, 2019
Case 1:16-cv-00375-AJT-JFA Document 261 Filed 02/15/19 Page 3 of 3 PageID# 9022



                                  CERTIFICATE OF SERVICE


        I hereby certify that on February 15, 2019, I electronically filed the foregoing by using

 the Court’s ECF system. I further certify that all participants in the case are registered ECF

 users and will be electronically served by the Court’s ECF notification system.

                                                    Respectfully submitted,

                                                    COUNCIL ON AMERICAN-ISLAMIC
                                                    RELATIONS

                                                    BY:    /s/ Gadeir Abbas
                                                    LENA F. MASRI (DC 1000019)
                                                    GADEIR I. ABBAS (VA 81161)*
                                                    CAROLYN M. HOMER (DC 1049145)
                                                    Attorneys for Plaintiffs
                                                    453 New Jersey Ave, SE
                                                    Washington, DC 20003
                                                    Phone: (202) 742-6420

                                                    *Gadeir Abbas is licensed in VA, not in D.C.
                                                    Practice limited to federal matters.

                                                    AKEEL & VALENTINE, PLLC

                                                    BY:    /s/ Shereef Akeel
                                                    SHEREEF H. AKEEL (P54345)
                                                    Attorney for Plaintiffs
                                                    888 W. Big Beaver Rd., Ste. 910
                                                    Troy, MI 48084
                                                    Phone: (248) 269-9595
                                                    shereef@akeelvalentine.com
